          Case 2:19-ms-00097 Document 4 Filed 04/24/20 Page 1 of 2


1

2

3                             UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Jeremy T. Bergstrom                           Case No. 2:19-ms-00097
      Attorney at Law, Bar No. 6904
7                                                         ORDER OF SUSPENSION

8

9
10

11

12           On December 3, 2020, this Court entered an Order to Show Cause (“OSC”) in

13   this attorney discipline matter. (ECF No. 1.) The OSC provided Mr. Bergstrom with 30

14   days to respond with reasons why he should not be suspended from the practice of law

15   in this Court following his suspension by the Nevada Supreme Court. (ECF No. 1.) The

16   Court was subsequently informed there was an issue with delivery of the OSC through

17   no fault of Bergstrom. Thus, the Court mailed him the OSC again on January 30, 2020,

18   and gave him an additional 30 days to respond to the OSC. (ECF No. 3.) Still no response

19   has been received from Mr. Bergstrom, though more than 30 days have elapsed. Failure

20   to file a timely response warrants an Order of Suspension. See LR IA 11-7(e)(2).

21         It is therefore ordered that Jeremy T. Bergstrom, Bar No. 6904, is hereby

22   suspended from practice in the United States District Court for the District of Nevada.

23         DATED THIS 24th day of April 2020.

24

25
                                              MIRANDA M. DU
26                                            CHIEF UNITED STATES DISTRICT JUDGE

27
28
         Case 2:19-ms-00097 Document 4 Filed 04/24/20 Page 2 of 2


1                                 CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an

3    employee of the United States District Court, and that on this 24th day of April 2020, I

4    caused to be served a true and correct copy of the foregoing Order of Suspension to

5    the following parties via certified mail, return receipt requested via the United States

6    Postal Service, in a sealed envelope, postage prepaid, to the following address:

7                        Jeremy T. Bergstrom
                         9555 S. Eastern Ave., Ste. 200
8                        Las Vegas, NV 89123
9
           Certified Mail No.: 7019 0700 0001 7574 6789
10

11                              /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
